--------------------------------------------------------------------------------

Execution Version

 

 

 

PURCHASE AGREEMENT

AMONG

NORTHSTAR HEALTHCARE ACQUISITIONS LLC,
as Buyer,


and

NOBILIS HEALTH CORP.,

and

ARIZONA CENTER FOR MINIMALLY INVASIVE SURGERY, LLC,

ARIZONA VEIN & VASCULAR CENTER, LLC

and

L. PHILIPP WALL, M.D., P.C.
each as a Seller,


and

L. PHILIPP WALL.
as Owner


 

DATED AUGUST 1, 2016

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page          ARTICLE I PURCHASE AND SALE OF ASSETS   1   Section 1.1
Purchase and Sale 1   Section 1.2 Excluded Assets 2   Section 1.3 Assumed
Liabilities 3   Section 1.4 Retained Liabilities 4   Section 1.5 Closing 4  
Section 1.6 Closing Deliveries 4   Section 1.7 Intentionally Omitted. 6  
Section 1.8 Additional Payments 6   Section 1.9 Allocation of Purchase Price 8
 ARTICLE II REPRESENTATIONS OF SELLERS   9   Section 2.1 Existence, Authority
and Binding Obligation 9   Section 2.2 Organization; Subsidiaries 9   Section
2.3 No Conflict 9   Section 2.4 Title, Sufficiency and Condition of Assets 10  
Section 2.5 Financial Statements 10   Section 2.6 Liabilities 11   Section 2.7
Legal Compliance 11   Section 2.8 Taxes 11   Section 2.9 Intellectual Property
12   Section 2.10 Agreements 13   Section 2.11 Legal Proceedings 13   Section
2.12 Medicare Participation and Reimbursement/Accreditation 13   Section 2.13
Compliance. 14   Section 2.14 Medical Staff Matters 14   Section 2.15 Employment
Matters 15   Section 2.16 Inventory. 15   Section 2.17 Investment Experience. 15
  Section 2.18 No SEC Review. 15   Section 2.19 Purchase For Own Account. 16

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


      Page           Section 2.20 Rule 144. 16   Section 2.21 Unregistered
Registration Shares 16   Section 2.22 No Public Offering. 16   Section 2.23
Certain Books and Records. 16  ARTICLE III REPRESENTATIONS OF BUYER AND NHC   16
  Section 3.1 Existence, Authority and Binding Obligation 16   Section 3.2 No
Conflict 17  ARTICLE IV OTHER COVENANTS OF THE PARTIES   17   Section 4.1
Conduct of Business Prior to Closing 17   Section 4.2 Access to Books, Records
and Personnel 18   Section 4.3 Tax Matters 18   Section 4.4 Further Assurances
18   Section 4.5 Apportionment 18   Section 4.6 Sellers’ Employees 19   Section
4.7 Receipt of Certain Payments by the Parties 19   Section 4.8 Covenant Not to
Compete 20   Section 4.9 Confidentiality 21   Section 4.10 Mail 22   Section
4.11 Third Party Consents 22   Section 4.12 Use of Names 22   Section 4.13
Insurance 22   Section 4.14 Lock Up 22   Section 4.15 Certain Schedules 24
 ARTICLE V CONDITIONS TO CLOSING   24   Section 5.1 Conditions to Obligations of
the Parties 24   Section 5.2 Conditions to Obligations of Sellers and Owner 25  
Section 5.3 Conditions to Obligations of Buyer 25  ARTICLE VI PURCHASE PRICE
HOLDBACK   25   Section 6.1 Holdback 25   Section 6.2 Distribution of Holdback
26

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


      Page         ARTICLE VII INDEMNIFICATION   26   Section 7.1 Loss and
Indemnitees Defined 26   Section 7.2 Indemnification by Sellers 26   Section 7.3
Indemnification by Buyer and NHC. 26   Section 7.4 Procedures for
Indemnification 27   Section 7.5 Survival of Limitation 27   Section 7.6
Limitations on Indemnification and Payment of Damages 28   Section 7.7
Characterization of Indemnification Payments 28   Section 7.8 Express Negligence
Rule. 29 ARTICLE VIII TERMINATION   29   Section 8.1 Termination 29   Section
8.2 Effect of Termination 29 ARTICLE IX GENERAL PROVISIONS   30   Section 9.1
Expenses 30   Section 9.2 Notices 30   Section 9.3 Severability 31   Section 9.4
Entire Agreement 31   Section 9.5 Assignment 31   Section 9.6 No Third-Party
Beneficiaries 32   Section 9.7 Amendment; Waiver 32   Section 9.8 Governing Law
32   Section 9.9 Dispute Resolution 32   Section 9.10 Counterparts 32   Section
9.11 Press Releases 32

-iii-

--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A - Form of Convertible Note Exhibit B - Form of Bill of Sale,
Assignment and Assumption Exhibit C - Form of Employment Agreement Exhibit D -
Form of Estoppel Certificates Exhibit E - Form of IP License Exhibit F - Form of
Sellers’ Closing Certificate Exhibit G - Form of Buyer’s Closing Certificate    
        SCHEDULES:     Schedule 1.1(a) - Purchased Assets Schedule 1.1(b) -
Accounts Receivable Schedule 1.2(c) - Excluded Assets – Contracts Schedule
1.2(d) - Excluded Assets – Other Assets Schedule 1.3 - Assumed Liabilities
Schedule 2.3 - No Conflict Schedule 2.4 - Title, Sufficiency and Condition of
Assets Schedule 2.5 - Financial Statements Schedule 2.7 - Legal Compliance
Schedule 2.9(a) - Excluded IP Assets Schedule 2.10(a) - Agreements Schedule
2.10(b) - Health Care Professional Agreements Schedule 2.10(c) - Related Party
Agreements Schedule 2.11 - Legal Proceedings Schedule 2.12 - NPIs Schedule 2.14
- Medical Staff Matters Schedule 4.6 - Transferred Employees Schedule 4.8 -
Patents and Trademarks

[Remainder of Page Intentionally Left Blank]

-iv-

--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

Defined Term Section AAAASF 2.12(c) ACMIS Preamble Affiliate 2.10 Allocation
Objection Notice 1.9(a) Allocation Resolution Period 1.9(a) Anniversary Vascular
EBITDA 1.8(a)(v) Agreement Preamble Applicable Laws 1.2(b) AP 1.3(a) AR 1.1(b)
Assumed Liabilities 1.3 AVVC Preamble Business Recitals Buyer Preamble Buyer
Indemnitees 7.1(b) Cash Purchase Price 1.1(a)(iii) Closing 1.5 Closing Date 1.5
Closing Vascular EBITDA 1.8(a)(iv) Closing Vascular EBITDA Calculation Date
1.8(a)(iii) Code 1.9(a) Disposition 4.14(a) EBITDA 1.8(a)(i) EBITDA Objection
Notice 1.8(b) EBITDA Resolution Period 1.8(b) Employment Agreement 1.6(a)(iii)
ERISA 1.2(a) Equipment Indebtedness 1.3(c) Excluded Assets 1.2 Financial
Statements 2.5(a)(ii) Fundamental Representations 7.5(a)(ii) GAAP 1.8(a)(i)
Government Programs 1.2(g) Governmental Authority 1.2(b) Health Care
Professional Agreements 2.10(b) Holdback 1.1(c) Included Cash and Accounts
Receivable 1.1(b) Independent Accountant 1.8(c) Indemnified Party 7.4(a)
Indemnifying Party 7.4(a)

-v-

--------------------------------------------------------------------------------


Intellectual Property 2.9(a) Interim Financial Statements 2.5(a)(ii) Inventory
2.16 Lease Amendments 1.6(a)(iv) Loss 7.1(a) NHC Preamble NPIs 1.2(g)
Non-Transferred Purchased Asset 4.11 Note 1.1(a)(ii) Owner Preamble Parties
Preamble Party Preamble PC Preamble Permits 1.2(b) Permitted Encumbrances 2.4
Health Care Professional Agreements 2.11(b) Program Agreements 2.12(a) PTO
4.6(b) Purchase Price 1.1(a) Purchased Assets 1.1(a) Restricted Territory 4.8
Retained Liabilities 1.4 SEC 2.17 Securities Act 2.17 Seller(s) Preamble Seller
Indemnitees 7.1(c) Seller Insurance 4.13 Sellers’ Knowledge 2.6 Shares 1.1(a)(i)
Straddle Period 1.3(d) Tax Returns 1.9(c) Taxes 1.3(d) Third Party Claim 7.4(a)
Trade Secrets 2.9(a)(iv) Transaction Documents 2.1(a) Transactions 2.1(a)
Transferred Employees 4.6(a) Transferred IP Assets 2.9(a)

[Remainder of Page Intentionally Left Blank]

-vi-

--------------------------------------------------------------------------------

PURCHASE AGREEMENT


            This Purchase Agreement (this “Agreement”) is dated August 1, 2016,
among Northstar Healthcare Acquisitions, LLC, a Delaware limited liability
company (“Buyer”), Nobilis Health Corp., a British Columbia corporation (“NHC”),
Arizona Center for Minimally Invasive Surgery, LLC, an Arizona limited liability
company (“ACMIS”), L. Philipp Wall, M.D., P.C., an Arizona professional
corporation (“PC”), Arizona Vein & Vascular Center, LLC, an Arizona limited
liability company and wholly owned subsidiary of PC (“AVVC” and with ACMIS and
PC, each a “Seller” and collectively “Sellers”), and L. Philipp Wall, a resident
of the State of Arizona (“Owner”). Buyer, NHC, Sellers and Owner are referred to
collectively as the “Parties” and each individually as a “Party.”

            A.        Sellers collectively own and operate an independent,
comprehensive vascular and podiatry practice with five medical and surgical
clinic locations located in the Phoenix and Tucson metropolitan areas, at which
medical practitioners treat patients with venous diseases and provide a range of
other vascular, radiology and podiatry services (the “Business”).

            B.        Sellers desire to sell to Buyer, and Buyer desires to
purchase from Sellers, substantially all of the assets, and certain specified
liabilities, of the Business.

            In consideration of the mutual covenants and agreements in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I


PURCHASE AND SALE OF ASSETS


            Section 1.1      Purchase and Sale.

                          (a)        At the Closing, Sellers shall sell to
Buyer, and Buyer shall purchase from Sellers, all of Sellers’ right, title and
interest in all of the assets of Sellers listed or described on Schedule 1.1(a),
including the Included Cash and Accounts Receivable; but excluding the Excluded
Assets (collectively, the “Purchased Assets”) for a purchase price equal to
Twenty-Two Million Dollars ($22,0000,000) (the “Purchase Price”), as may be
adjusted pursuant to Section 1.8, consistent of the following:

                                        (i)        a number of shares of common
stock of NHC equal to Two Million Two Hundred Fifty Thousand Dollars
($2,250,000) divided by the closing price of such common stock on the NYSE MKT
on the day prior to Closing, rounded up to the nearest whole share (the
“Shares”), which Shares will be subject to certain lock-up restrictions as set
forth in Section 4.14 of this Agreement;

                                        (ii)      a convertible note,
substantially in the form attached hereto as Exhibit A, in the principal amount
of Two Million Two Hundred Fifty Thousand Dollars ($2,250,000) executed by Buyer
and NHC in favor of ACMIS (the “Note”); and

--------------------------------------------------------------------------------

                                        (iii)      the balance of the Purchase
Price in cash (the “Cash Purchase Price”).


                          (b)        For the purposes of this Agreement,
“Included Cash and Accounts Receivable” means (i) cash in the sum of Five
Hundred Thousand Dollars ($500,000) and all rights to any bank accounts, and
(ii) all accounts receivable and other rights to payment from patients and
customers of Sellers, but excluding Government Programs, with respect to goods
sold and services provided within the 90-day period immediately preceding the
Closing (the “AR”), which will be set forth on Schedule 1.1(b).

                          (c)        One Million Fifty Thousand Dollars
($1,050,000) will be held back (the “Holdback”) from the Cash Purchase Price
pursuant to Article VI.

                          (d)        On the Closing Date, Seller shall convey
the Purchased Assets to certain direct or indirect, wholly-owned subsidiaries of
Buyer, as designated by Buyer, pursuant to the Bill of Sale delivered in
accordance with Section 1.6. Notwithstanding the foregoing, the conveyance of
the Purchased Assets directly to any direct or indirect, wholly-owned subsidiary
of Buyer is solely intended to minimize the need for conveyance documents, and
the intended treatment of the transactions hereunder is for Seller to be deemed
to have sold and conveyed the Purchased Assets to Buyer, and for Buyer to have
contributed such Purchased Assets, as applicable, to its direct and indirect,
wholly-owned subsidiaries.

     Section 1.2      Excluded Assets. The Purchased Assets do not include the
following assets of Sellers (collectively, the “Excluded Assets”):

                          (a)        all ownership and other rights with respect
to any Plans including, without limitation, all assets and Contracts of or
relating to any Plans, except as set forth in Section 1.3(b). With respect to
Sellers, the term “Plans” means all employee welfare benefit plans within the
meaning of Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended, and the regulations and rulings issued thereunder (“ERISA”), all
employee pension benefit plans within the meaning of Section 3(2) of ERISA, all
employee stock option or stock purchase plans, bonus or incentive plans or
programs, severance pay plans, policies, practices or agreements, fringe
benefits, and employment agreements;

                          (b)        any franchises, authorizations, licenses,
permits, variances, consents, registrations, accreditations, certifications,
certificates of need, enrollments, qualifications, operating authority,
concessions, exemptions, approvals, orders, grants or permissions issued by, or
otherwise granted from Governmental Authorities necessary to own, lease and
operate the Sellers’ properties and to carry on their businesses as they are now
being conducted (collectively, “Permits”) that by its terms is not transferable
to Buyer. The term “Governmental Authority” means any domestic, foreign or
multi-national federal, state, provincial, regional, municipal or local
governmental or administrative authority, including any court, tribunal, agency,
bureau, committee, board, regulatory body, administration, commission or
instrumentality constituted or appointed by any such authority, and shall
include any agency, branch or other governmental body charged with the
responsibility and/or vested with the authority to administer and/or enforce any
applicable laws, statutes, orders, ordinances, rules, regulations, policies, or
guidelines (collectively, “Applicable Laws”), including but not limited to the
Centers for Medicare and Medicaid Services, The Food and Drug Administration,
the United States Department of Health and Human Services Office of Inspector
General, and any Medicare or Medicaid contractors, auditors, intermediaries or
carriers;

2

--------------------------------------------------------------------------------

                          (c)        all claims and rights under the Contracts
set forth on Schedule 1.2(c);

                          (d)        the assets set forth on Schedule 1.2(d);

                          (e)        the corporate seals, organizational
documents, minute books, and Tax Returns, or other records having to do with the
corporate organization of Sellers;

                          (f)        any equity interests in any Seller;

                          (g)        all national provider identifiers (“NPIs”),
all Medicare, Medicaid, TRICARE, Department of Labor and other governmental
payor program (collectively, the “Government Programs”) provider numbers and
related provider agreements;

                          (h)        all personnel records and other records
that a Seller is required by Applicable Laws to retain in its possession,
subject to Buyer’s right to receive copies thereof to the extent permitted by
Applicable Laws;

                          (i)        right to settlements and retroactive
adjustments, if any, for reporting periods ending on or prior to the Closing
Date, whether open or closed, arising from or against the United States
government under the Government Programs and against any third party payor
programs which settle upon a basis other than on individual claims basis;

                          (j)        Sellers’ rights under the Transaction
Documents; and

                          (k)        All (i) cash, cash equivalents or
marketable securities in excess of Five Hundred Thousand Dollars ($500,000),
(ii) all accounts receivable and other rights to payment from patients and
customers of Sellers, as well as private third party payor programs, including
but not limited to any insurance company or health care provider (such as a
health maintenance organization, preferred provider organization, or any other
managed care program), but excluding Government Programs, with respect to goods
sold and services provided by Sellers more than 90 days prior to the Closing,
and (iii) all accounts receivables and other rights to payment from only
Government Programs with respect to goods sold and services provided by Sellers
prior to the Closing.

Section 1.3      Assumed Liabilities. Buyer agrees to assume and perform when
due only the following liabilities of Sellers (“Assumed Liabilities”):

                          (a)        the accounts payable incurred in the
ordinary course of business of Sellers through the Closing (the “AP”), as set
forth on Schedule 1.3;

                          (b)        the non-debt liabilities arising out of the
ownership and operation of the Purchased Assets or the Business after the
Closing;

3

--------------------------------------------------------------------------------

                          (c)        all remaining payment obligations under
capital leases and other equipment-related indebtedness and obligations for
equipment included in the Purchased Assets (collectively, “Equipment
Indebtedness”), set forth on Schedule 1.3, and all other liabilities arising
after the Closing with respect to Equipment Indebtedness; and

                          (d)        all liabilities with respect to any
federal, provincial, state, local foreign tax or other assessment (“Taxes”)
related to the Purchased Assets for (i) any period beginning on or after the
Closing and (ii) for any period beginning prior to the Closing, but ending after
the Closing (a “Straddle Period”), solely to the extent such liability relates
to the portion of the Straddle Period falling after the Closing.

            Section 1.4     Retained Liabilities. Sellers shall retain
responsibility for performing when due, and Buyer shall not assume or have any
responsibility for, all liabilities of Sellers related to the Business and the
Purchased Assets other than the Assumed Liabilities, including (a) the ownership
and operation of the Business and the Purchased Assets prior to the Closing; (b)
the Excluded Assets; (c) the termination of any employees of Sellers who are not
Transferred Employees; (d) Transferred Employees who do not report for work with
Buyer upon the Closing; and (e) any liability relating to or arising out of any
employment action or practice in connection with Seller’s employment or
termination of employment of any persons currently or formerly employed or
seeking to be employed by the Sellers, including liabilities based upon breach
of employment contract, employment discrimination, wrongful termination, wage
and hour compliance (including, without limitation, employee classification,
overtime and minimum wage obligations), independent contractor classification,
health and safety requirements, immigration and/or worker authorization
requirements, disability accommodation and leave laws, workers’ compensation,
constructive termination, failure to give reasonable notice or pay in lieu of
notice, severance or termination pay or the Consolidated Omnibus Budget
Reconciliation Act, as amended, the Employee Retirement Income Security Act of
1974, as amended, the Worker Adjustment Retraining Notification Act of 1988, as
amended, the Fair Labor Standards Act, as amended, or the National Labor
Relations Act, as amended, or any equivalent state, municipal, county, local,
foreign or other Law (collectively, the “Retained Liabilities”).

            Section 1.5     Closing. The consummation of the transactions
contemplated by this Agreement (the “Closing”) will take place at the offices of
Orrick, Herrington & Sutcliffe LLP located at 1301 McKinney Street, Suite 4100,
Houston, Texas 77010, at 10:00 a.m. local time on the second business day after
all of the conditions to closing in Article V are satisfied or waived (other
than conditions which are to be satisfied on the Closing Date), or at such other
time, date or place as Sellers and Buyer may mutually agree upon in writing (the
“Closing Date”). The Closing shall be deemed effective as of 12:00 a.m., Houston
time, on the Closing Date.

            Section 1.6     Closing Deliveries.

                          (a)        At the Closing, Sellers shall deliver to
Buyer:

                                        (i)        a bill of sale, assignment
and assumption with respect to the Purchased Assets, substantially in the form
attached hereto as Exhibit B, duly executed by Sellers, in favor of certain
direct or indirect, wholly-owned subsidiaries of Buyer, as designated by Buyer
to Seller prior to the Closing Date;

4

--------------------------------------------------------------------------------

                                        (ii)       an amendment to ACMIS’s
Certificate of Formation to be filed with the Arizona Secretary of State to
change ACMIS’s name to a name chosen by ACMIS and acceptable to Buyer, executed
by an authorized officer of ACMIS;

                                        (iii)      an employment agreement,
substantially in the form attached hereto as Exhibit C (the “Employment
Agreement”), executed by Owner;

                                        (iv)       amendments to the real
property leases related to the Business, in form and substance satisfactory to
the Parties (the “Lease Amendments”), executed by the applicable lessors;

                                        (v)        estoppel certificates,
substantially in the form attached hereto as Exhibit D, from the lessors of any
leases, including capital leases, transferred as part of the Purchased Assets;

                                        (vi)       an intellectual property
license to certain of the Excluded Assets, substantially in the form attached
hereto as Exhibit E (the “IP License”);

                                        (vii)       certificates of good
standing with respect to each Seller, issued by the Arizona Secretary of State
within five business days prior to the Closing Date;

                                        (viii)     a closing certificate,
substantially in the form attached hereto as Exhibit F, executed by each Seller;
(ix) any approvals or consents of any rulemaking authority, person or entity
applicable to Sellers, Owner or the Purchased Assets required by Section 4.4;

                                        (x)        any evidence of payoff of
debt (excluding Equipment Indebtedness) of each Seller or release of liens
encumbering any of the Purchased Assets requested by Buyer;

                                        (xi)      evidence that the lease
related to Owner’s 2013 Tesla Model S P Sedan, financed by ACMIS, under the
Combination and Loan Security Agreement (#409606-700) dated July 26, 2013 by and
between ACMIS, as Debtor, and Wells Fargo Equipment Finance, Inc., has been
removed from the cross-default provisions of any agreements acquired by Buyer
set forth in Schedule 1.1(a);

                                        (xii)     all books and records of
Sellers related to the Purchased Assets, to a location as directed by Buyer;

                                        (xiii)     a Schedule 1.1(b) with
respect to the AR as of the Closing Date;

                                        (xiv)      a revised Schedule 1.3(a)
with respect to the AP as of the Closing Date; and

                                        (xv)       such other documents as Buyer
may reasonably request.

                          (b)        At the Closing, Buyer shall deliver to
Sellers:

5

--------------------------------------------------------------------------------

                                        (i)        any approvals or consents of
any rulemaking authority, person or entity applicable to Buyer required by
Section 4.4;

                                        (ii)         the Cash Purchase Price, by
wire transfer to an account specified by Sellers prior to the Closing Date;

                                        (iii)        the Note, executed by
Buyer;

                                        (iv)       a certificate representing
the Shares issued in the name of ACMIS as directed by Seller and agreed by NHC;

                                        (v)        the Employment Agreement,
executed by Buyer;

                                        (vi)      the Lease Amendments, executed
by Buyer;

                                        (vii)      replacement agreements of
certain of the Health Care Professional Agreements, executed by Buyer; and

                                        (viii)     a closing certificate,
substantially in the form attached hereto as Exhibit G, executed by Buyer.

            Section 1.7      Intentionally Omitted.

            Section 1.8      Additional Payments.

                          (a)        For the purposes of this Agreement:

                                        (i)        “EBITDA” means earnings
before interest, taxes, depreciation and amortization, calculated as of any
given time, in accordance with GAAP.

                                        (ii)       “GAAP” means United States
generally accepted accounting principles.

                                        (iii)      “Closing Vascular EBITDA
Calculation Date” means (A) if Closing occurs on the last day of any month, the
Closing Date, or (B) if Closing occurs on any other day, the last day of the
month prior to the month in which the Closing occurs.

                                        (iv)       “Closing Vascular EBITDA”
means the trailing 12 months EBITDA of the Business, calculated as of the
Closing Vascular EBITDA Calculation Date.

                                        (v)        “Anniversary Vascular EBITDA”
means the trailing 12 months EBITDA of the Business, the Purchased Assets, and
any vascular business (and revenues from such vascular business) at any other
current or future Nobilis facility, as well as any other assets that Buyer
decides to contribute to be part of the Business unit after Closing, within the
Buyer’s discretion, calculated as of the first anniversary of the Closing
Vascular EBITDA Calculation Date.

                          (b)        At least two Business Days prior to the
Closing Date, Sellers shall deliver to Buyer its good-faith calculation of the
estimated Closing Vascular EBITDA. Within 90 days after the Closing Date, Buyer
may deliver to Sellers a notice setting forth, in reasonable detail, Buyer’s
good-faith objections to the Sellers’ calculation of the estimated Closing
Vascular EBITDA (the “EBITDA Objection Notice”). If Buyer fails to timely
deliver the EBITDA Objection Notice, the Sellers’ calculation of the estimated
Closing Vascular EBITDA shall be final and binding on the Parties. If Buyer
timely delivers the EBITDA Objection Notice, the Parties shall attempt to
resolve the dispute within 30 days after Seller’s receipt of the EBITDA
Objection Notice (the “EBITDA Resolution Period”).

6

--------------------------------------------------------------------------------

                          (c)        If Buyer and Seller are unable to resolve
all disputes within the EBITDA Resolution Period, Buyer shall promptly, but no
later than seven days after the EBITDA Resolution Period, select the Phoenix,
Arizona office of Grant Thornton LLP to arbitrate the dispute (the “Independent
Accountant”). Each Party shall provide the other with copies of its relevant
books and records and provide reasonable access to its personnel as necessary to
verify the accuracy of the applicable disputed items. Buyer, on the one hand,
and Sellers, on the other hand, shall equally pay the fees and expense of the
Independent Accountant.

                          (d)        Within 15 days after submission of the
dispute to the Independent Accountant, Buyer and Sellers shall each submit to
the Independent Accountant (with a copy to the other Parties) their respective
proposals for determination of the disputed items. The Independent Accountant
shall schedule a hearing at a site mutually agreeable to Buyer and Sellers no
later than 15 days after receipt of the last proposal. No later than seven days
prior to the hearing, each party may submit additional information and arguments
in response to the proposal offered by the other Party. Within 15 days after the
hearing, the Independent Accountant shall choose the proposal of either the
Buyer or Sellers with respect to the disputed claims, which, based on the
information and evidence presented, the Independent Accountant determines is the
better resolution of the disputed items.

                          (e)        The determination of the Closing Vascular
EBITDA, either among the Parties or by the Independent Accountant, will be
final, binding and conclusive on the Parties.

                          (f)        On or before 90 days after the first
anniversary of the Closing Vascular EBITDA Calculation Date, Buyer shall deliver
to Sellers its good-faith calculation of the Anniversary Vascular EBITDA. Within
15 days after Sellers’ receipt of such calculation, Sellers may deliver to Buyer
a notice setting forth, in reasonable detail, Sellers’ good-faith objections to
such calculations. If Sellers’ fail to timely deliver such notice, Buyer’s
calculation of the Anniversary Vascular EBITDA shall be final and binding upon
the Parties. If Sellers timely deliver an objection to Buyer’s calculation of
the Anniversary Vascular EBITDA, the parties shall attempt to resolve such
dispute within 30 days after Buyer’s receipt of Sellers’ objections. If Buyer
and Seller are unable to resolve all disputes within such period, Buyer and
Seller shall resolve such disputes in accordance with the same terms and
conditions set forth in clauses (c) and (d) of this Section 1.8 above. The
determination of the Anniversary Vascular EBITDA, either among the Parties or by
the Independent Accountant, will be final, binding and conclusive on the
Parties.

                          (g)        Upon the final determination of the
Anniversary Vascular EBITDA, Buyer shall make an additional payment to ACMIS in
an amount equal to fifty percent (50%) of the amount determined by subtracting
the finally-determined Closing Vascular EBITDA from the finally-determined
Anniversary Vascular EBITDA, as long as such difference is a positive number.
Such amount shall be paid in cash by Buyer by wire transfer to accounts
specified by ACMIS.

7

--------------------------------------------------------------------------------

                          (h)        If the Employment Agreement is terminated
for “Cause” pursuant to Section 4(c) thereof prior to the first anniversary of
the Closing Date, Buyer shall reduce any payments remaining to be made to
Sellers pursuant to this Section 1.8 by Five Thousand Dollars ($5,000) for each
month (prorated for any partial months) that remains in the first year under the
applicable Employment Agreement (calculated from the time of such termination).
The remedy in this Section 1.8(h) is not exclusive and Buyer is entitled to any
other remedies available under law or equity due to Owner’s breach of the terms
of the Employment Agreement.

            Section 1.9      Allocation of Purchase Price.

                          (a)        The Parties shall allocate the Purchase
Price in accordance with Section 1060 of the Internal Revenue Code of 1986, as
amended (together with any rules or regulations issued thereunder, “Code”).
Within 90 days after the Closing Date, Sellers shall provide Buyer a draft
allocation of the Purchase Price and the liabilities of Sellers among the
Purchased Assets. Within 15 days after Buyer’s receipt of Sellers’ draft
allocation of the Purchase Price, Buyer shall notify Sellers in writing of any
good-faith objections to such allocations (the “Allocation Objection Notice”).
If Buyer fails to timely deliver the Allocation Objection Notice, the Sellers’
draft allocation of the Purchase Price shall be final and binding on the
Parties. If Buyer timely delivers the Allocation Objection Notice, the Parties
shall attempt in good faith to resolve those disputes within a 30-day period
after Sellers’ receipt of the Allocation Objection Notice (the “Allocation
Resolution Period”).

                          (b)        If Buyer and Sellers are unable to resolve
all disputes within the Allocation Resolution Period, Buyer shall promptly, but
no later than seven days after the Resolution Period, select the Phoenix,
Arizona office of Grant Thornton LLP to arbitrate the dispute. The process for
determining the final allocation of the Purchase Price shall be the same as set
forth in Section 1.8 for the final determination of the Anniversary Vascular
EBITDA.

                          (c)        The Parties shall timely file any
information that may be required pursuant to Treasury Regulations promulgated
under Section 1060(b) of the Code, and shall use the allocation of the Purchase
Price as finally determined pursuant to this Section 1.9, in connection with the
preparation of Internal Revenue Service Form 8594 as that form relates to the
Transactions. The Parties shall not file any returns, declarations, reports,
statements and other documents of, relating to, or required to be filed in
respect of, any and all Taxes (“Tax Returns”) or otherwise take any position
which is inconsistent with such allocation, except as may be adjusted by
subsequent agreement following an audit by the Internal Revenue Service or by
court decision. The Parties agree that the amount of the Purchase Price
allocated to the covenant not to compete in Section 4.8 is not intended to be a
liquidated damages amount or to place a value or ceiling on the amount of
damages that could be suffered by Buyer if such covenants are breached.

8

--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS OF SELLERS

            Each of the Sellers, jointly and severally, represent to Buyer and
NHC as follows, as of the date of this Agreement and the Closing Date:

            Section 2.1      Existence, Authority and Binding Obligation.

                          (a)        Each Seller is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
with full power and authority to enter into and deliver this Agreement and the
other agreements, documents or instruments contemplated hereby (collectively,
the “Transaction Documents”), to carry out its obligations under, and to
consummate the transactions contemplated by, the Transaction Documents
(collectively, the “Transactions”).

                          (b)        Owner has the legal capacity to enter into
and deliver the Transaction Documents to which it is a party as set forth in the
Recitals, to carry out his obligations under the Transaction Documents to which
it is a party, and to consummate the Transactions.

                          (c)        This Agreement constitutes, and, when
executed and delivered, the Transaction Documents will constitute, the legal,
valid and binding obligations of Sellers and Owner, enforceable against them in
accordance with their terms, except as such enforceability may be limited by
laws affecting the enforcement of creditors’ rights and general principles of
equity.

                          (d)        Each Seller is not qualified to do business
in any jurisdiction other than its jurisdiction of formation.

                          (e)        There are no outstanding powers of attorney
relating to or binding on the Business or the Purchased Assets.

            Section 2.2      Organization; Subsidiaries.

                          (a)        Each Seller is in compliance with all
provisions of its governing documents.

                          (b)        Each Seller does not own any direct or
indirect interest or other rights in any other entity, except AVVC is a
wholly-owned subsidiary of PC.

                          (c)        There are no outstanding third party rights
for the issuance, sale or purchase of any security or equity interest of any
Seller.

            Section 2.3      No Conflict. Except as set forth in Schedule 2.3,
the execution, delivery and performance of this Agreement, does not and will
not:

                          (a)        breach, or require the consent of any
person or entity pursuant to, Sellers’ governing documents;

9

--------------------------------------------------------------------------------

                          (b)        breach, or require the consent of any
person or entity pursuant to, any law, regulation, permit, order, award or other
non-contractual restriction or rule applicable to Sellers, Owner, their
respective assets, the Purchased Assets or the Business;

                          (c)        result in the creation of any encumbrance
upon Sellers, Owner, their respective assets or the Purchased Assets; or

                          (d)        (whether with notice or the lapse of time
or both) under any agreement or other instrument binding on Sellers or Owner:

                                               (i)        result in any breach
of any Contract included in the Purchased Assets;

                                               (ii)       provide any other
person or entity rights of termination, rescission, amendment, acceleration or
cancellation of any Contract included in the Purchased Assets; or

                                               (iii)      require any
authorization or approval of any person or entity.

            Section 2.4      Title, Sufficiency and Condition of Assets. Owner
owns, directly or indirectly, one hundred percent (100%) of the equity interests
of Sellers. Each Seller owns, and at Closing shall transfer to Buyer, good and
valid title to all of the Purchased Assets, free and clear of all encumbrances
other than Permitted Encumbrances. Except as set forth in Schedule 2.4, none of
the Purchased Assets is leased or licensed from or to any third party. The
Purchased Assets owned, leased or licensed by Sellers are all the assets
necessary for the operation of the Business. All of the Purchased Assets are in
good condition and repair, ordinary wear and tear excepted, and are usable in
the ordinary course of business. For the purposes of this Agreement, “Permitted
Encumbrances” means:

                          (a)        those items set forth on Schedule 2.4
identified as Permitted Encumbrances;

                          (b)        liens for Taxes not yet due and payable;

                          (c)        mechanics', carriers', workmen's,
repairmen's or other like liens arising or incurred in the ordinary course of
business consistent with past practice or amounts that are not delinquent and
which are not, individually or in the aggregate, material to the Business or the
Purchased Assets; and

                          (d)        easements, rights of way, zoning ordinances
and other similar encumbrances affecting real property which are not,
individually or in the aggregate, material to the Business or the Purchased
Assets, which do not prohibit or interfere with the current operation of any
Purchased Asset.

            Section 2.5      Financial Statements.

                          (a)        Sellers have delivered to Buyer true and
correct copies of:

10

--------------------------------------------------------------------------------

                                        (i)        Sellers’ unaudited financial
statements for the year ended December 31, 2015, consisting of (A) the balance
sheet of the Business as of such date, and (B) the related statements of income
and retained earnings, stockholders' equity and cash flow for the year then
ended (the “Unaudited Financial Statements”); and

                                        (ii)       Sellers’ unaudited financial
statements for the two-month period ended February 28, 2016 (the “Interim
Financial Statements”, and together with the Unaudited Financial Statements, the
“Financial Statements”).

                          (b)        Except as disclosed on Schedule 2.5, the
Financial Statements have been prepared from the books and records of Seller in
accordance with GAAP applied on a consistent basis throughout the periods
covered by the Financial Statements and present fairly, in all material
respects, the financial condition of Seller as of such dates and the results of
operations for such periods.

                          (c)        Except as disclosed on Schedule 2.5, since
the date of the Interim Financial Statements, there has been no material adverse
change in the assets, liabilities or financial condition of Seller from that set
forth in the Financial Statements.

            Section 2.6      Liabilities. Except as set forth in the Financial
Statements, there are no material obligations or liabilities (potential or
otherwise) of Seller of any nature pending, or to Sellers’ Knowledge,
threatened, against any Seller, Owner or the Purchased Assets, other than
contractual liabilities incurred in the ordinary course of business that are not
required to be disclosed in the Financial Statements under GAAP and other than
liabilities that have arisen after the date of the Interim Financial Statements
in the ordinary course of business, consistent with past practices. There is no
reasonable basis for any other obligation or liability to be imposed upon
Sellers. For the purposes of this Agreement, “Sellers’ Knowledge” means the
actual knowledge of Owner or any director or officer of Sellers.

            Section 2.7      Legal Compliance. Sellers have materially complied
with all Applicable Laws. Neither Sellers nor any person or entity acting on
behalf of Sellers has made or received any unlawful payments or contributions.
Except as set forth on Schedule 2.7, Sellers hold all Permits necessary to own
the Purchased Assets and conduct the Business, and to Sellers' Knowledge except
as set forth on Schedule 2.7 or as may result from the Closing, no event has
occurred or other fact exists with respect to such Permits that allows, or after
notice or the lapse of time or both, would allow, revocation or termination of
any such Permits or would result in any other impairment in the rights of any
holder thereof.

            Section 2.8      Taxes. Sellers have filed all material Tax Returns
that they were respectively required to file. All such Tax Returns were correct
and complete in all material respects and were prepared in compliance with all
Applicable Laws. To Sellers’ Knowledge, Sellers have not received any notice of
deficiency or assessment or proposed deficiency or assessment with respect to
the Purchased Assets, the Business or any Tax Returns. All Taxes due and owing
by Sellers through the Closing have been paid. All Taxes required to be withheld
by any Seller have been withheld and timely paid to the relevant taxing
authority. Sellers have complied with all information reporting related to any
Taxes. No Seller is currently the beneficiary of any extension of time within
which to file any Tax Returns. To Sellers’ Knowledge, no claim has ever been
made by an authority in a jurisdiction where Seller does not file Tax Returns
that a Seller is or may be subject to taxation by that jurisdiction. Sellers
have not waived any statute of limitations in respect of Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency.

11

--------------------------------------------------------------------------------

            Section 2.9      Intellectual Property.

                          (a)        Except as set forth in Schedule 2.9(a), the
Purchased Assets include all of the Intellectual Property in existence on or
before the Closing Date that is or has been used or useful with respect to the
conduct of the Business excluding any included in the Excluded Assets
(collectively, the “Transferred IP Assets”). The term “Intellectual Property”
means:

                                        (i)        all patents, patent
applications, and inventions and discoveries regardless of whether they may be
patentable;

                                        (ii)       all business and trade names
and registered and unregistered trademarks and service marks;

                                        (iii)      all copyrights in both
published and unpublished works; and

                                        (iv)      all know-how, trade secrets,
confidential information, customer lists, software, technical information, data,
process technology, plans, drawings, and blue prints (collectively, “Trade
Secrets”), as well as any other documentation in Sellers’ possession in which
such Trade Secrets are embodied or otherwise identified.

                          (b)        All required filings and fees related to
the Transferred IP Assets have been timely filed with and paid to the relevant
authorities and authorized registrars, and all applicable Transferred IP Assets
are otherwise in good standing.

                          (c)        All current employees of any Seller have
executed written contracts with Seller that assign to Seller all rights to any
inventions, improvements, discoveries or information relating to the Business.

                          (d)        To the Sellers’ Knowledge, none of the
Transferred IP Assets infringe or otherwise violate the rights of any other
person or entity, nor are they being infringed or otherwise violated by any
other person or entity. There are no claims by any person, entity or authority,
settled, pending or, to Sellers’ Knowledge, threatened, alleging that use of the
Transferred IP Assets by Sellers or by any other person or entity infringes the
Intellectual Property rights of any third party.

                          (e)        With respect to each Trade Secret included
as part of the Transferred IP Assets:

                                        (i)        Sellers have taken all
reasonable precautions to protect the secrecy, confidentiality and value of such
Trade Secret; and

12

--------------------------------------------------------------------------------

                                        (ii)       such Trade Secret is not to
the Seller’s Knowledge part of the public knowledge or literature, and to
Sellers’ Knowledge, has not been used, divulged or appropriated either for the
benefit of any third party or to the detriment of the Sellers.

            Section 2.10     Agreements.

                                 (a)        Sellers are not, and, to Sellers’
Knowledge, no other party is in breach of (and no event has occurred which, with
notice or the lapse of time or both, would constitute a breach of) any of the
agreements listed on Schedule 1.1. Except as set forth on Schedule 2.10(a),
Sellers are current on all lease payments and other payments required under the
capital leases and equipment-related obligations included in the Purchased
Assets. Each such agreement constitutes the legal, valid and binding obligation
of Seller, enforceable against Seller and, to Sellers’ Knowledge, any other
party thereto, in accordance with their respective terms, except as such
enforceability may be limited by laws affecting the enforcement of creditors’
rights and general principles of equity.

                          (b)        Schedule 2.10(b) lists all of the
agreements between any Seller and medical staff used or usable in connection
with the Business (the “Health Care Professional Agreements”). Seller has
provided Buyer with true and correct copies of each Health Care Professional
Agreement.

                          (c)        Except as set forth on Schedule 2.10(c),
none of the agreements or contracts set forth on Schedule 1.1 are agreements or
contracts between or among Sellers, on the one hand, and Owner or any Affiliate
of Sellers or Owner, on the other hand. For the purposes of this Agreement,
“Affiliate” means any individual, corporation, partnership, limited liability
company, association, trust or any other entity or organization, including a
Governmental Authority that, directly or indirectly through one of more
intermediaries, controls or is controlled by or is under common control with a
Party.

            Section 2.11      Legal Proceedings. Except as set forth on Schedule
2.11, there are no claims, actions or investigations pending or, to Sellers’
Knowledge, threatened against or by Sellers (a) relating to or affecting the
Business or the Purchased Assets; or (b) that challenge or seek to prevent,
enjoin or otherwise delay the Transactions. To Sellers’ Knowledge, no event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such claim, action or investigation.

            Section 2.12      Medicare Participation and
Reimbursement/Accreditation.

                          (a)        PC is certified or otherwise qualified for
participation in the Government Programs and has current and valid contracts for
participation in certain Government Program (the “Program Agreements”), all of
which are in full force and effect, and PC is currently in receipt of all
approvals or qualifications necessary for their reimbursement by the Government
Programs. Schedule 2.12 contains a list of all NPIs and all provider numbers of
Sellers under applicable Government Programs and private third party payor
programs, including any insurance company or health care provider (such as a
health maintenance organization, preferred provider organization, or any other
managed care program). To Sellers’ Knowledge, no events or facts exist that
would cause any Program Agreement to be suspended, terminated, restricted,
withdrawn, subjected to an administrative hold or otherwise not to remain in
force and effect after the Closing.

13

--------------------------------------------------------------------------------

                          (b)        All billing practices of Sellers with
respect to all third party payors, including the Government Programs and private
insurance companies, have been conducted in material compliance with all
Applicable Laws and the billing guidelines of such third party payors. Except
for routine overpayments that occur in the ordinary course of business, Sellers
have not billed or received any payment or reimbursement in excess of amounts
allowed by Applicable Laws or the billing guidelines of any third party payor,
including the Government Programs or any private insurance companies. Sellers
have made available to Buyer true and correct copies of any and all Government
Program survey reports issued since January 1, 2014, with respect to Sellers and
all plans of correction which the applicable governmental agency required any
Seller to submit in response to such reports. Sellers have corrected any
deficiencies noted therein.

                          (c)        With respect to two surgery center
locations operated by ACMIS and AVVC respectively, ACMIS and AVVC are separately
duly accredited, with no current deficiencies or contingencies, by the American
Association for Accreditation of Ambulatory Surgery Facilities (“AAAASF”). Since
the date of its most recent AAAASF accreditation, Sellers have not made any
changes in policies or operations at the respective surgery center locations
that would cause ACMIS or AVVC to lose each location’s accreditations. Sellers
have delivered copies of their most receipt AAAASF accreditation certificates to
Buyer.

            Section 2.13     Compliance. Sellers (i) are not party to a
Corporate Integrity Agreement with the Office of Inspector General of the
Department of Health and Human Services, (ii) do not have reporting obligations
pursuant to any settlement agreement entered into with any Governmental
Authority, or (iii) to Sellers’ Knowledge are not and have not been a defendant
in any qui tam/False Claims Act litigation, or (iv) have not received any
complaints from employees, independent contractors, vendors, physicians, or any
other person that would indicate that any Seller has violated in any material
respect any applicable material law, rule, or regulation. Sellers have provided
Buyer with complete and accurate descriptions of each audit and investigation
conducted with respect to its compliance with Applicable Laws during the last
three years.

            Section 2.14     Medical Staff Matters. Sellers have provided to
Buyer true and correct copies of their respective medical staff bylaws, medical
staff rules and regulations, and medical staff hearing procedures, all as
presently in effect. There are no pending or, to Sellers’ Knowledge, threatened
adverse actions, appeals, challenges, disciplinary or corrective actions, or
disputes involving applicants to any Seller’s medical staff, current members of
any Seller’s medical staff or affiliated health professionals, and all appeal
periods in respect of any medical staff member, allied health professional or
applicant against whom an adverse action has been taken by any Seller have
expired. Sellers have delivered to Buyer a written disclosure containing a brief
general description of all material adverse actions taken in the six months
prior to the date hereof against any Seller’s medical staff members, allied
health professionals or applicants which could result in claims or actions
against such Seller. Schedule 2.14 sets forth a complete and accurate list of
the name and medical specialty of each current member of the medical staff of
Sellers. Except as set forth on Schedule 2.14, no medical staff member has
resigned or had their privileges revoked or suspended since January 1, 2014.
There are no claims, actions, suits, proceedings, or investigations pending or,
to Sellers’ Knowledge, threatened against or affecting any member of any
Seller’s medical staff at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality wherever located relating to medical practice or conduct in
connection therewith.

14

--------------------------------------------------------------------------------

            Section 2.15     Employment Matters. Except for past violations for
which the Sellers are not subject to any current liability and cannot become
subject to any future liability, the Sellers are and have been in material
compliance with all applicable laws, regulations and orders relating to
employment and employment practices, terms and conditions of employment and
wages and hours, and the Sellers are not and have not engaged in any unfair
labor practice. There are no written charges or complaints of employment
discrimination, harassment, retaliation, equal pay or any other employment
related matter arising under applicable laws, pending or threatened or, to
Seller’s Knowledge, anticipated against the Sellers. The Sellers have properly
classified as an employee or independent contractor each person who provides or
has provided services to the Sellers, and as to each such person that is an
employee, the Sellers have properly classified such employee as exempt or
non-exempt under applicable wage and hour laws, except for such
misclassifications as would not have a material adverse effect.

            Section 2.16     Inventory. The “Inventory” (or “Inventories”)
consists of a quality and quantity useable and saleable in the ordinary course
of business except for obsolete items and items of below standard quality, all
of which have been written off or written down to net realizable value.

            Section 2.17     Investment Experience. Sellers and Owner hereby
acknowledge and represent that (i) they have prior investment experience,
including investment in non-listed and unregistered securities, and that they
have employed the services of an investment advisor, attorney and/or accountant
to read all of the documents furnished or made available by Buyer to evaluate
the merits and risks of such an investment on their behalf; (ii) they recognize
the highly speculative nature of an investment in the Shares; and (iii) they are
able to bear the economic risk and illiquidity which they assume by investing in
the Shares. Sellers and Owner have had the opportunity to retain, and to the
extent necessary they have retained, at their own expense, and relied upon the
advice of appropriate professionals, including an investment advisor, attorney
and/or accountant regarding the investment, tax and legal merits and
consequences of this Agreement and its acquisition of the Shares hereunder.

            Section 2.18     No SEC Review. Sellers and Owner hereby acknowledge
that this transaction has not been reviewed by the Securities and Exchange
Commission (“SEC”) because of NHC’s representations that this transaction is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”) pursuant to Section
4(a)(2) thereof and Regulation D promulgated under said act. Sellers and Owner
further acknowledge that no federal or state agency or authority has made any
finding or determination as to the accuracy or adequacy of this Agreement or as
to the fairness of the terms of this transaction or any recommendation or
endorsement of the Shares. Any representation to the contrary is a criminal
offense. In making an investment decision, Sellers and Owner must rely on their
own examination of NHC and the terms of this transaction, including the merits
and risks involved.

15

--------------------------------------------------------------------------------

            Section 2.19     Purchase For Own Account. The Shares to be acquired
by Sellers and Owner hereunder will be acquired for investment for their own
account, not as a nominee or agent, and not with a view to the public resale or
distribution thereof within the meaning of the Securities Act, and no Seller or
Owner has the present intention of selling, granting any participation in, or
otherwise distributing the same. Each Seller also represents that Seller has not
been formed for the specific purpose of acquiring the Shares.

            Section 2.20     Rule 144. Sellers and Owner acknowledge that the
Shares must be held indefinitely unless subsequently registered under the
Securities Act or an exemption from such registration is available. Sellers and
Owner are aware of the provisions of Rule 144 promulgated under the Securities
Act, which permits limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions, including, among other
things, the existence of a public market for such shares, the availability of
certain current public information about the company that issued such shares,
the resale occurring following the period of time prescribed by Rule 144, the
sale being effected through a “broker's transaction” and the number of shares
being sold during any three-month period not exceeding specified limitations.

            Section 2.21     Unregistered Registration Shares. Each Seller and
Owner understands and hereby acknowledges that NHC is under no obligation to
register the Shares under the Securities Act. Each Seller and Owner consents
that NHC may, if it desires, permit the transfer of the Shares out of a Seller's
or Owner’s name only when such Party’s request for transfer is accompanied by an
opinion of counsel reasonably satisfactory to NHC that neither the sale nor the
proposed transfer results in a violation of the Securities Act or any applicable
state “blue sky” laws.

            Section 2.22     No Public Offering. Sellers and Owner hereby
acknowledge that the sale and issuance of the Shares hereunder has not been (a)
accompanied by the publication of any advertisement nor (b) effected by or
through a broker-dealer in a public offering.

            Section 2.23     Certain Books and Records. Excluding the minute
books of Sellers, the operational books and records of Sellers related to the
three years prior to the date of Closing are in the possession of Sellers and
are correct and complete in all material respects.

ARTICLE III

REPRESENTATIONS OF BUYER AND NHC

            Buyer and NHC, jointly and severally, represent to each of the
Sellers and Owner as follows, as of the date of this Agreement and the Closing
Date:

            Section 3.1     Existence, Authority and Binding Obligation.

                          (a)        Each of Buyer and NHC is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation, with full power and authority to enter into and deliver the
Transaction Documents, to carry out its obligations under the Transaction
Documents, and to consummate the Transactions.

16

--------------------------------------------------------------------------------

                          (b)        This Agreement constitutes, and, when
executed and delivered, the Transaction Documents will constitute, the legal,
valid and binding obligations of each of Buyer and NHC, enforceable against such
Party in accordance with their terms, except as such enforceability may be
limited by laws affecting the enforcement of creditors’ rights and general
principles of equity.

            Section 3.2      No Conflict. The execution, delivery and
performance of this Agreement, does not and will not:

                          (a)        breach, or require the consent of any
person or entity pursuant to, Buyer or NHC’s governing documents;

                          (b)        breach, or require the consent of any
person or entity pursuant to, any law, regulation, permit, order, award or other
non-contractual restriction or rule applicable to Buyer or NHC or its respective
assets;

                          (c)        result in the creation of any encumbrance
upon Buyer or NHC or its respective assets; or

                          (d)        (whether with notice or the lapse of time
or both) under any agreement or other instrument binding on Buyer or NHC:

                                        (i)        result in any breach;

                                        (ii)       provide any other person or
entity rights of termination, rescission, amendment, acceleration or
cancellation; or

                                        (iii)      require any authorization or
approval of any person or entity.

ARTICLE IV

OTHER COVENANTS OF THE PARTIES

            Section 4.1      Conduct of Business Prior to Closing. Until
Closing, Sellers shall conduct the Business in the ordinary course of business
consistent with their past practice, except for actions expressly permitted or
limited by this Agreement. Without limiting the prior sentence, Sellers shall
maintain Inventories of supplies, drugs, and other disposables and consumables
in the ordinary course of business consistent with their past practice and shall
not, without the prior written consent of the Buyer:

                          (a)        make or authorize any capital expenditure
for the Business of more than $50,000;

                          (b)        enter into any agreement that, if existing
as of the date of this Agreement, would have to be listed in Schedule 1.1 as
part of the Purchased Assets; or

                          (c)        enter into any agreement, commitment or
understanding, whether or not in writing, with respect to any of the foregoing.

17

--------------------------------------------------------------------------------

            Section 4.2      Access to Books, Records and Personnel. If before
or after Closing it is necessary that any Party be furnished with additional
information relating to the Purchased Assets or the Business, and such
information is in the possession of any other Party, such Party agrees to use
its reasonable efforts to furnish such information to the requesting Party, at
the requesting Party’s cost and expense, and to make its employees available on
a mutually convenient basis to provide additional information and explanation of
such materials. Any such disclosure shall be subject to the confidentiality or
other applicable terms of any agreement to which the disclosing Party is bound
as well as any Applicable Laws.

            Section 4.3      Tax Matters. With respect to the Purchased Assets
and the Business, Sellers shall prepare and file all Tax Returns for any period
ending on or before the Closing Date, and Buyer shall prepare all Tax Returns
for all other periods. Buyer and Sellers shall cooperate fully, as reasonably
requested by the other Party, in connection with the filing of Tax Returns with
respect to the Purchased Assets or the Business and any audit or other
proceeding with respect to the Purchased Assets or the Business. Sellers agree
to retain all books and records with respect to Tax matters pertinent to the
Purchased Assets or the Business relating to any taxable period beginning before
the Closing until the expiration of the statute of limitations of the respective
taxable periods, and to abide by all record retention agreements entered into
with any Taxing authority.

            Section 4.4      Further Assurances. Sellers, Owner, and Buyer shall
use their reasonable efforts (a) to obtain all approvals and consents requested
by the other Party and required by or necessary for the transactions
contemplated by the Transaction Documents, and (b) to take all appropriate
action and to do all things necessary, proper or advisable under Applicable
Laws, regulations and the Transaction Documents to effect the Transactions
(whether prior to or after Closing) and to timely satisfy the conditions set
forth in Article V. Without limiting the foregoing, Sellers shall, and Owner
shall cause Sellers to, execute, acknowledge and deliver to Buyer any and all
other assignments, consents, approvals, conveyances, assurances, documents and
instruments reasonably requested by Buyer and/or the Arizona Department of
Health Services at any time and shall take any and all other actions reasonably
requested by Buyer, at any time, in furtherance of, in connection with, or in
relation to, Buyer’s notification and obtaining of Permits in connection
relating to the Transaction and the Closing, including without limitation the
change of ownership of the Purchased Assets and Business from Sellers to Buyer,
as described in Arizona law, including (but not limited to) A.A.C. §R9-10-101 et
seq. However, nothing in this Section 4.4 shall require any Party to (y) hold
separate or make any divestiture of any asset or otherwise agree to any
restriction on operations or other condition that would be materially adverse to
the assets, liabilities or business of Buyer or Sellers, or (z) offer or grant
financial accommodations to any third party or to remain secondarily liable with
respect to any liability. Prior to Closing, no Party shall make any filing or
request any consent related to the Transactions without the approval of the
other Party, which approval shall not be unreasonably withheld or delayed.

            Section 4.5      Apportionment.

                          (a)        If it is necessary for purposes of the
indemnification in Article VII to determine the portion of any Taxes or other
costs imposed on or incurred for a Straddle Period, the determination shall be
made:

18

--------------------------------------------------------------------------------

                                        (i)        on a daily basis, in the case
of property or ad valorem taxes, franchise taxes (which are not measured by, or
based upon, net income) and other costs accrued on a daily basis; or

                                        (ii)        by assuming that the
pre-Closing period constitutes a separate taxable period of Sellers or Owner, as
applicable, and by taking into account the actual taxable events that occurred
during such period (except that exemptions, allowances and deductions for a
Straddle Period that are calculated on an annual or periodic basis, such as the
deduction for depreciation, shall be apportioned to the pre-Closing period
ratably on a daily basis), in all other cases.

                          (b)        Each Party agrees to pay the other Party
any refund received after the Closing Date in respect of any Taxes or costs for
which the other Party was liable in accordance with this Agreement. The Parties
shall cooperate to take all necessary steps to claim any such refund. Any such
refund received by a Party or its affiliate for the account of the other Party
shall be paid to such other Party within 90 days after such refund is received.

            Section 4.6      Sellers’ Employees.

                          (a)        Subject to Buyer’s hiring policies, Buyer
shall offer employment to all employees of Sellers, which are set forth on
Schedule 4.6 at the same levels of benefits and compensation as set forth
thereon. Employees of Sellers who accept employment with Buyer and become
employees of Buyer at Closing shall be referred to herein as “Transferred
Employees.”

                          (b)        Each Transferred Employee’s sick leave,
vacation and other paid time off (collectively, “PTO”) accrued as of July 3,
2016, is set forth on Schedule 4.6. Sellers shall deliver, at Closing, an
updated Schedule 4.6 setting forth the PTO accrued as of the Closing Date. Each
Transferred Employee who consents to such transfer shall be credited by Buyer
for any such accrued PTO, but Buyer shall have no obligation to make any
payments to the Transferred Employees for such accrued PTO other than in
accordance with the terms and conditions applicable to Buyer’s employees or
applicable law. Other than as expressly set forth herein, Buyer shall have no
obligation whatsoever for, any compensation or other amounts payable to any
current or former employee, officer, director, independent contractor or
consultant of Sellers or the Business, including, without limitation, hourly
pay, commission, bonus, salary, accrued PTO, fringe, pension or profit sharing
benefits or severance pay for any period relating to the service with Sellers at
any time on or prior to the Closing Date.

                          (c)        The terms of the Transferred Employees’
employment with Buyer shall otherwise be upon such terms and conditions as
Buyer, in its sole discretion, shall determine. This provision shall neither be
construed to create any third party beneficiaries nor to vest any rights in
parties other than those signatories to this Agreement.

            Section 4.7      Receipt of Certain Payments by the Parties. After
Closing, if Sellers receive or collect any funds related to accounts receivable
included in the Included Cash and Accounts Receivable, any other Purchased Asset
or arising out of or related to the ownership and operation of the Business and
the Purchased Assets after the Closing, Sellers shall remit such funds to Buyer
promptly after receipt thereof. After Closing, if Buyer receives or collects any
funds related to any Excluded Asset, including any accounts receivable not
included in the Included Cash and Accounts Receivable, or arising out of or
related to the ownership and operation of the Business and the Purchased Assets
prior to the Closing other than the Included Cash and Accounts Receivable, Buyer
shall remit such funds to Sellers promptly after receipt thereof.

19

--------------------------------------------------------------------------------

            Section 4.8 Covenant Not to Compete. To more effectively protect the
value of the Purchased Assets, for five years after the Closing Date, Sellers
and Owner shall not, directly or indirectly (whether as an owner, principal,
employee, agent, consultant, independent contractor, partner or otherwise),
anywhere in the State of Arizona, State of Texas or any other State in which
Buyer has a facility, at which medical practitioners treat patients with venous
diseases and provide a range of other vascular, radiology and podiatry services
on or prior to the first anniversary of the Closing Vascular EBITDA Calculation
Date and which is included in the Business unit for purposes of calculating the
Anniversary Vascular EBITDA (the “Restricted Territory”):

                          (a)        engage in any business in competition with
the Business; provided, however, that Sellers and Owner, may own, solely as an
investment, securities in any entity that is in competition with the Business if
(i) Sellers or Owner, as applicable, do not, directly or indirectly,
beneficially own more than 2% in the aggregate of such class of securities, (ii)
such class of securities is publicly traded and (iii) Sellers or Owner, as
applicable, has no active participation in such entity;

                          (b)        solicit business of the same or similar
type being carried on by the Buyer in the operation of the Business from any
person or entity known by Sellers or the Owner to be a customer of the Business
as operated by Buyer;

                          (c)        request any past, present or future
customer or supplier of Sellers or Buyer to curtail or cancel its business with
the Business as operated by Buyer;

                          (d)        solicit, employ or otherwise engage as an
employee or independent contractor any person who is an employee or independent
contractor of the Business as operated by Buyer, unless such person’s employment
or engagement with the Business (i) was terminated by Buyer, or (ii) ended more
than 12 months prior to the date of solicitation, employment or engagement;

                          (e)        induce or attempt to induce any employee or
independent contractor of the Business as operated by Buyer to terminate their
employment or engagement with the Business; provided, however, that it shall not
constitute a breach of the foregoing if any person or entity which employs or
otherwise engages Owner solicits and/or hires an employee or former employee of
the Business through a general solicitation not directed at such employee or
former employee, and further provided the Owner does not have hiring authority
or influence over hiring for the applicable position; or

                          (f)        unless otherwise required by law, subject
to the confidentiality provisions of this Agreement, disclose to any person or
entity details of the organization or business affairs of the Business, any
names of past or present customers of the Business, any Trade Secrets, or any
other non-public information concerning the Business or its affairs;
notwithstanding the foregoing, the Sellers may publically disclose information
related to or arising from the filing, prosecution, and enforcement of
intellectual property rights pertaining to the Excluded Assets.

20

--------------------------------------------------------------------------------

            Notwithstanding anything to the contrary above in this Section 4.8,
(i) this Section 4.8 shall not restrict Owner from providing medical services as
a physician in private medical practice to any of the past, present or future
patients or customers of the Business, provided Owner does not use any marketing
or advertising directed at such past, present or future patients, (ii) this
Section 4.8 shall not restrict Owner and his Affiliates from leasing any real
property, including real property no longer leased by Buyer and its Affiliates,
to any third party, including any third party that may be competitive with the
Business, (iii) Owner and his Affiliates may license or otherwise commercialize
the patents set forth on Schedule 4.8 to any third parties for use outside of
the Restricted Territory, (iv) Owner and his Affiliates shall be permitted to
license the patents set forth on Schedule 4.8 to third parties for use inside of
the Restricted Territory so long as Owner pays to Buyer an amount equal to
thirty percent (30%) of the net revenues earned from such licenses only in
Arizona and Texas, as well as any other state in which the Buyer has a facility,
at which medical practitioners treat patients with venous diseases and provide a
range of other vascular, radiology and podiatry services on or prior to the
first anniversary of the Closing Vascular EBITDA Calculation Date and which is
included in the Business unit for purposes of calculating the Anniversary
Vascular EBITDA, that actually builds and/or operates an operating room that is
claimed or described by such patents; and (v) Owner and his Affiliates shall be
permitted to license or otherwise commercialize the trademarks set forth on
Schedule 4.8 to any third parties for use inside and outside of the Restricted
Territory.

            Sellers and Owner agree that the covenants set forth in this Section
4.8 are drafted to and are intended to comply with and be enforceable under
Texas Business & Commerce Code Section 15.50(a) and other applicable laws and
regulations. The Parties acknowledge that if the scope of the covenants in this
Section 4.8 is deemed to be too broad in any court proceeding, the court may
reduce the scope as deemed reasonable under the circumstances. Sellers and Owner
also agree that in the event that the covenants are reformed and Sellers and/or
the Owner has breached the reformed covenants, Buyer may be entitled to recover
attorneys’ fees and costs in enforcing the covenants in the same manner and to
the same extent as if they had been enforced as written against the breaching
Party. The Parties acknowledge that Buyer may not have any adequate remedy at
law for the breach or threatened breach by Sellers or Owner of this Section 4.8
and, accordingly, Buyer may, in addition to remedies that may be available under
this Agreement, file suit in equity to enjoin Sellers or Owner from that breach
or threatened breach, and Sellers and Owner consent to the issuance of
injunctive relief. Sellers and Owner agree that Buyer’s performance under this
Agreement constitutes sufficient consideration for the covenant not to compete
in this Section 4.8.

            Section 4.9      Confidentiality. Sellers acknowledge that
irreparable damage would occur if any confidential or proprietary information
regarding the Business, the Purchased Assets or Buyer were disclosed to or
utilized on behalf of any person or entity that is in competition in any respect
with the Business as conducted by the Buyer following the Closing. Without the
prior written consent of Buyer, Sellers agree that they shall not, directly or
indirectly, use or disclose any of such information. The provisions of this
Section 4.9 shall not prohibit a Party from disclosing information covered by
this Section 4.9 pursuant to a subpoena or other validly issued administrative
or judicial process requesting the information; provided, however, that prompt
notice is provided to the other Party of the required disclosure.

21

--------------------------------------------------------------------------------

            Section 4.10     Mail. Sellers authorize Buyer, on and after the
Closing Date, to receive and open all mail received by Buyer relating to the
Business, the Purchased Assets or the Assumed Liabilities and to deal with the
contents of such communications in any proper manner. Sellers shall promptly
deliver to Buyer any mail or other communication received by Sellers after the
Closing Date pertaining to the Business, the Purchased Assets or the Assumed
Liabilities. Buyer shall promptly deliver to Sellers any mail or other
communication received by Buyer after the Closing Date pertaining to the
Excluded Assets, the Retained Liabilities or solely to the operation of the
Business by Sellers prior to the Closing.

            Section 4.11     Third Party Consents. If Sellers’ rights to any
Purchased Asset may not be transferred without the consent of another person or
entity, and if such consent has not been obtained as of the Closing Date despite
the exercise by Sellers of its reasonable efforts, this Agreement shall not
constitute an agreement to transfer such Purchased Asset (a “Non-Transferred
Purchased Asset”) if an attempted transfer thereof would constitute a breach or
be unlawful. In any such case, Sellers, to the maximum extent permitted by law,
(a) shall act after the Closing as the Buyer’s agent to obtain for Buyer the
benefits related to the Non-Transferred Purchased Asset, and (b) shall cooperate
with Buyer in any other reasonable arrangement designed to provide those
benefits to the Buyer, including by agreeing to remain liable under any
applicable contract. Nothing contained in this Section 4.11 shall relieve the
Sellers of their respective obligations under any other provisions of this
Agreement, including the obligation pursuant to Section 4.4 to use its
reasonable efforts to obtain the consent of the applicable person or entity to
transfer the Non-Transferred Purchased Asset to Buyer.

            Section 4.12     Use of Names. After the Closing, Sellers and Owners
shall not use the Transferred IP Assets, including the name “Arizona Vein and
Vascular” or any similar derivation for business purposes. Within 30 days after
the Closing Date, Sellers and Owner shall change the legal name of Sellers so
that it does not contain any reference to “Arizona Vein and Vascular” or any
similar derivation.

            Section 4.13     Insurance. Sellers shall maintain existing
insurance or “tail” insurance, in form and substance reasonably acceptable to
Buyer (“Seller Insurance”), to insure against liabilities in connection with the
development, business or operation of the Sellers and/or the Purchased Assets.
The Seller Insurance coverage shall be retroactive such that it covers all
periods prior to the Closing Date and shall remain in effect for at least three
years from the Closing Date. The minimum coverage of the Tail Insurance shall be
One Million Dollars ($1,000,000) per occurrence and Three Million Dollars
($3,000,000) in the aggregate. Buyer shall be included as additional insured
party to the Seller Insurance.

            Section 4.14     Lock Up.

                          (a)        Sellers and Owner shall not offer to sell,
contract to sell, or otherwise sell, dispose of, loan, pledge or grant any
rights (collectively, a “Disposition”) with respect to any of the Shares other
than (i) as a bona fide gift or gifts, provided that the donee or donees thereof
agree in writing to be bound by the restrictions contained in this Section 4.14;
(ii) with respect to sales or purchases of additional common shares of NHC
acquired or disposed of on the open market after Closing; (iii) with respect to
sales or purchases between Sellers or Owner and any other person or entity that
is subject to a lock up agreement containing the terms and conditions
essentially identical to those set forth in this Section 4.14; or (iv) with the
prior written consent of NHC, which may be granted or withheld in NHC’s sole
discretion.

22

--------------------------------------------------------------------------------

                          (b)        The restrictions in this Section 4.14 do
not, however, preclude Sellers’ or Owner’s exercise of warrants or options to
purchase additional common shares of NHC during the restrictive period set forth
in this Section 4.14 or the Disposition of common shares of NHC which are not
Shares.

                          (c)        Each Seller and Owner agrees and consents
to NHC’s entry of a stop transfer instructions with its transfer agent and
registrar against the transfer of the Shares.

                          (d)        Each Seller and Owner agrees that the
certificate or certificates representing the Shares shall bear restrictive
legends acknowledging the restrictions on transfer set forth in this Section
4.14, and such legend shall be substantially in the following form:

> > > “UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
> > > SECURITY MUST NOT TRADE THE SECURITY BEFORE THE [Day that is 4 months
> > > after the Closing]
> > > 
> > > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO
> > > STOCK EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED
> > > THROUGH THE FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND
> > > CONSEQUENTLY ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD
> > > DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON TSX.”
> > > 
> > > “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> > > THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
> > > STATE SECURITIES LAW. NO TRANSFER OF THE SHARES REPRESENTED BY THIS
> > > CERTIFICATE SHALL BE VALID OR EFFECTIVE UNLESS (A) SUCH TRANSFER IS MADE
> > > PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
> > > OR (B) THE HOLDER SHALL DELIVER TO THE COMPANY AN OPINION OF ITS COUNSEL,
> > > IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY AND REASONABLY
> > > CONCURRED IN BY THE COMPANY’S COUNSEL, THAT SUCH PROPOSED TRANSFER IS
> > > EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE
> > > SECURITIES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF A CERTAIN PURCHASE
> > > AGREEMENT BY AND BETWEEN THE COMPANY AND THE HOLDER NAMED THEREIN,
> > > PROVIDING FOR, AMONG OTHER THINGS, CERTAIN RESTRICTIONS ON TRANSFER SET
> > > FORTH IN SECTION 4.14 THEREOF. A COPY OF SUCH PURCHASE AGREEMENT MAY BE
> > > OBTAINED UPON WRITTEN REQUEST TO THE COMPANY.”

23

--------------------------------------------------------------------------------

                          (e)        NHC shall use its commercially reasonable
efforts to comply with the periodic reporting requirements of the Securities
Exchange Act of 1934, such that, without limitation, Owner shall be able to
resell the Shares under Rule 144 of the Securities Act.

                          (f)        The restrictions set forth in this Section
4.14 shall automatically terminate without further action by any person or
entity in accordance with the following schedule:

                                        (i)        On the one-year anniversary
of the Closing, the restriction set forth in Section 4.14(a) shall cease to
apply to 25% of the aggregate Shares.

                                        (ii)       On the fifteen-month
anniversary of the Closing, the restriction set forth in Section 4.14(a) shall
cease to apply to an additional 25% of the aggregate Shares.

                                        (iii)      On the eighteen-month
anniversary of the Closing, the restriction set forth in Section 4.14(a) shall
cease to apply to an additional 25% of the aggregate Shares.

                                        (iv)      On the twenty-one month
anniversary of the Closing, the restriction set forth in Section 4.14(a) shall
cease to apply to the remaining 25% of the aggregate Shares.

            Section 4.15     Certain Schedules. Five Business Days prior to the
Closing Date, Sellers shall deliver to Buyer a new Schedule 1.1(b) and a revised
Schedule 1.3(a) showing Buyer’s good faith estimate of the AR and AP, as
applicable, as of the Closing Date. Sellers shall deliver completed and final
Schedules 1.1(b) and 1.3(a) with respect to the AR and AP in accordance with
Section 1.6.

ARTICLE V

CONDITIONS TO CLOSING

            Section 5.1      Conditions to Obligations of the Parties. The
obligations of the Parties to consummate the Transactions are subject to the
satisfaction or waiver, as of the Closing, of each of the following conditions:

                          (a)        No rulemaking authority or court has issued
any law, regulation or order that has the effect of making the Transactions
illegal or otherwise restraining or prohibiting the Closing.

24

--------------------------------------------------------------------------------

                          (b)        No claim or proceeding contesting or
seeking to adversely affect the Transactions is pending or threatened.

                          (c)        Any applicable waiting period under any law
or regulation applicable to the Transactions has expired or terminated.

            Section 5.2      Conditions to Obligations of Sellers and Owner. The
obligations of Sellers to consummate the Transactions are subject to the
satisfaction by Buyer and NHC, or waiver by Sellers, as of the Closing, of each
of the following conditions:

                          (a)        The representations of Buyer and NHC
contained in Article III are true and correct in all material respects (except
for those qualified by materiality, which are true and correct in all respects)
as of the Closing (other than such representations as are expressly made as of
another date).

                          (b)        Owner shall have obtained a release of
Sellers and other Affiliates of Owner from any obligations under any of the
Equipment Indebtedness included in the Purchased Assets, which are identified on
Schedule 1.3(c).

                          (c)        Buyer and NHC have complied in all material
respects with each of their covenants and undertakings under this Agreement.

            Section 5.3      Conditions to Obligations of Buyer and NHC. The
obligations of Buyer and NHC to consummate the Transactions is subject to the
satisfaction by Sellers and Owner, or waiver by Buyer and NHC, as of the
Closing, of each of the following conditions:

                          (a)        The representations of Sellers and Owner
contained in Article II are true and correct in all material respects (except
for those qualified by materiality, which are true and correct in all respects)
as of the Closing (other than such representations as are expressly made as of
another date).

                          (b)        Sellers and Owner have complied in all
material respects with each of their respective covenants and undertakings under
this Agreement.

                          (c)        Buyer has received a statement from the
independent accountants auditing the Business showing a trailing 12 months
EBITDA of the Business, calculated as of January 31, 2016, of at least Four
Million Six Hundred Thousand Dollars ($4,600,000), provided, however, such
EBITDA calculation shall include accounts receivables for services performed
during such period as earnings, less reasonable reserves for uncollectable
accounts receivable, and excluding extraordinary or nonrecurring expenses.

ARTICLE VI

PURCHASE PRICE HOLDBACK

            Section 6.1      Holdback. On the Closing Date, the Holdback shall
be retained by Buyer as security for the partial payment of any and all claims
by Buyer against Sellers and Owner pursuant to Section 7.2.

25

--------------------------------------------------------------------------------

             Section 6.2      Distribution of Holdback. On the 12 month
anniversary of the Closing Date, fifty percent (50%) of the Holdback, less the
amount of any Loss for which reductions have been made out of the Holdback as of
such date, or for which there are indemnification claims then pending, shall be
paid to Sellers. The remainder of the Holdback, less the amount of any Loss for
which reductions have been made out of the Holdback as of such date, or for
which there are indemnification claims then pending, shall be paid to Sellers on
the 24 month anniversary of the Closing Date. Buyer shall be permitted to deduct
the amount of any Loss that is agreed or resolved in accordance with the terms
of this Agreement out of the Holdback. Promptly following the resolution of any
indemnification claims then pending, any amount of the Holdback not payable to
Buyer based on the resolution of a particular claim that was previously retained
shall be paid to Seller.

ARTICLE VII

INDEMNIFICATION

             Section 7.1      Loss and Indemnitees Defined. For the purposes of
this Article VI and Article VII:

                              (a)         “Loss” means any liability, loss,
cost, or injury, that results from any claim or proceeding;

                              (b)         “Buyer Indemnitees” means NHC, Buyer
and any present or future officer, director, manager, employee, Affiliate,
direct or indirect subsidiary, equity holder or agent of NHC or Buyer; and

                              (c)         “Seller Indemnitees” means Owner,
Sellers and any present or future officer, director, manager, employee,
Affiliate, direct or indirect subsidiary, equity holder or agent of Sellers.

            Section 7.2      Indemnification by Sellers. Sellers and Owner
shall, jointly and severally, indemnify, defend and hold harmless each Buyer
Indemnitee from and against any Losses incurred by any Buyer Indemnitee that
arise out of, relate to or result from:

                              (a)         any Excluded Assets or Retained
Liabilities;

                              (b)         any breach of the representations in
Article II; and

                              (c)         any breach by Sellers or Owner of
their respective covenants in this Agreement.

            Section 7.3      Indemnification by Buyer and NHC. Buyer and NHC
shall, jointly and severally, indemnify, defend and hold harmless each Seller
Indemnitee from and against any Losses incurred by any Seller Indemnitee that
arise out of, relate to or result from:

                              (a)         any Assumed Liabilities;

                              (b)         any breach of the representations in
Article III;

26

--------------------------------------------------------------------------------

                             (c)         the ownership of the Purchased Assets
and the operation of the Business after the Closing; provided, however, that
such Losses do not arise out of, relate to or result from an indemnifiable
matter pursuant to Section 7.2; and

                              (d)         any breach by Buyer or NHC of their
respective covenants in this Agreement.

              Section 7.4       Procedures for Indemnification.

                             (a)         A Party seeking indemnification
pursuant to Section 6.2 or Section 6.3 (the “Indemnified Party”) shall provide
prompt written notice to the Party required to provide indemnification under
Section 7.2 or Section 7.3 (the “Indemnifying Party”) of any event, claim or
proceeding carried out by a third party (“Third Party Claim”) for which the
Indemnified Party is entitled to indemnification under this Article VII. The
Indemnifying Party will have the right to direct, through counsel of its choice,
the defense or settlement of any Third Party Claim at its own expense. The
Indemnified Party may participate in such defense at its own expense. The
Indemnified Party will promptly provide the Indemnifying Party with reasonable
access to the Indemnified Party’s records and personnel relating to any Third
Party Claim during normal business hours and will otherwise cooperate with the
Indemnifying Party in the defense or settlement of a Third Party Claim. The
Indemnifying Party will reimburse the Indemnified Party for all of its
reasonable out of pocket costs related to a Third Party Claim.

                             (b)         The Indemnified Party will not pay, or
permit to be paid, any part of any Loss arising from a Third Party Claim, unless
the Indemnifying Party consents in writing to such payment (which consent will
not be unreasonably withheld or delayed) or unless a final judgment from which
no appeal may be taken by or on behalf of the Indemnified Party is entered
against the Indemnified Party for such Loss. No Third Party Claim may be settled
by the Indemnifying Party without the written consent of the Indemnified Party,
which consent will not be unreasonably withheld or delayed, unless the judgment
or proposed settlement involves only the payment of money damages and does not
seek to impose equitable relief.

                             (c)         If the Indemnifying Party fails to
defend a Third Party Claim or withdraws from defending such a claim, then the
Indemnified Party will have the right to undertake the defense or settlement of
the applicable Third Party Claim and seek reimbursement under this Agreement. If
the Indemnified Party assumes the defense of a Third Party Claim pursuant to
this Section 6.4 and proposes to settle such claim prior to a final judgment or
to not pursue an appeal, then the Indemnified Party will give the Indemnifying
Party prompt written notice and the Indemnifying Party will have the right to
participate in the settlement or assume or reassume the defense of such Third
Party Claim at the sole cost and expense of the Indemnifying Party.

              Section 7.5       Survival of Limitation.

                             (a)         All representations from Article II and
Article III made by each Party in this Agreement shall survive the Closing Date
for a period of 2 years, except for:

                                              (i)         the representations in
Section 2.8, which shall survive until the expiration of the applicable statute
of limitations; and

27

--------------------------------------------------------------------------------

                                             (ii)        the representations in
Section 2.1, Section 2.2, Section 2.3(a)-(c), the first two sentences of Section
2.4, Section 3.1 and Section 3.2(a) -(c), which shall survive indefinitely (the
“Fundamental Representations”).

                             (b)         The covenants of each Party in this
Agreement shall survive for the relevant statute of limitations period, unless a
different period is expressly provided for in this Agreement.

                             (c)         Any claim for indemnification under
Section 7.2 or Section 7.3 must be asserted within the applicable survival
period set forth in this Section 7.5. Any claim asserted in writing prior to the
expiration of the applicable survival period shall survive until such claim is
resolved and payment, if any is owed, is made.

              Section 7.6       Limitations on Indemnification and Payment of
Damages.

                             (a)         Sellers and Owner shall not be liable
under Section 7.2(b) until the aggregate amount of indemnification claims made
by the Buyer Indemnitees exceeds One Hundred Thousand Dollars ($100,000) and, in
such event, Sellers and Owner, jointly and severally, shall be required to pay
the amount of all such Losses only in excess of such amounts.

                             (b)         The aggregate payments made by Sellers
and Owner in satisfaction of claims of the Buyer Indemnitees for indemnity
pursuant to Section 7.2(b) shall not exceed Three Million Two Hundred
Seventy-Five Thousand Dollars ($3,275,000).

                             (c)         Notwithstanding the foregoing, the
limitations set forth in Sections 7.6(a) and (b) shall not apply to Losses
arising out of fraud or breaches of the Fundamental Representations, provided,
however, if claims by the Buyer Indemnitees for indemnity pursuant to Section
7.2(b) include claims arising from breaches of the Fundamental Representations,
the aggregate payments made by Sellers and Owner in satisfaction of claims of
the Buyer Indemnitees for indemnity pursuant to Section 7.2(b), including for
claims arising from breaches of other representations in Article II, shall not
exceed the Purchase Price.

                             (d)         The calculation of any Loss pursuant to
this Article VII shall be reduced by any insurance proceeds received by the
Indemnified Party but shall not be reduced for any Tax benefits realized or not
by an Indemnified Party from such Loss.

                             (e)         Buyer shall setoff any amount to which
it is entitled under this Article VII first against the Holdback and then
against the principal amount of the Note before seeking any amounts from Sellers
or Owner.

                             (f)         The indemnification provided in this
Article VII shall be the sole and exclusive remedy after the Closing for
breaches of this Agreement, except for those provisions for which this Agreement
provides that an equitable remedy may be sought.

             Section 7.7      Characterization of Indemnification Payments.
Unless otherwise required by law, all payments made pursuant to this Article VII
shall be treated for all Tax purposes as adjustments to the Purchase Price. To
the extent any such payment is not treated as a non-taxable adjustment to the
Purchase Price by any taxing authority, Sellers or Buyer (as applicable) shall
make such payment on an after-Tax basis so that the amount of any such payment
is increased to adjust for any Taxes imposed on Buyer or Sellers (as applicable)
as a result of receiving such payment.

28

--------------------------------------------------------------------------------

             Section 7.8      Express Negligence Rule. THE INDEMNIFICATION AND
ASSUMPTION PROVISIONS PROVIDED FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY
NEGOTIATED IN EVERY DETAIL, ARE INTENDED TO BE GIVEN FULL AND LITERAL EFFECT,
AND SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, OBLIGATIONS, CLAIMS,
JUDGMENTS, LOSSES, COSTS, EXPENSES OR DAMAGES IN QUESTION ARISE OR AROSE SOLELY
OR IN PART FROM THE GROSS, ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT OF ANY INDEMNIFIED PARTY. THE PARTIES ACKNOWLEDGE THAT
THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND CONSTITUTES
CONSPICUOUS NOTICE. NOTICE IN THIS CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE
OR ALTER THE RIGHTS AND OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED
ELSEWHERE IN THIS AGREEMENT.

ARTICLE VIII

TERMINATION

              Section 8.1      Termination. This Agreement may be terminated:

                             (a)         by either Sellers and Owner, on the one
hand, or Buyer and NHC, on the other hand, in writing, after October 31, 2016,
if the Closing has not occurred; provided, that, as of such date the terminating
Party is not in default under this Agreement; and provided, further, however,
that Buyer’s and NHC’s inability to deliver the Cash Purchase Price to Sellers
shall not be a default under this Agreement for the purposes of this Section
8.1(a);

                              (b)         by either Buyer and NHC, on the one
hand, or Sellers and Owner, on the other hand, in writing, if there is
instituted or threatened any action by any rulemaking authority or court, or
there is in effect any order of any rulemaking authority or court, that seeks to
prohibit or limit Buyer from exercising all material rights and privileges of
its ownership of the Purchased Assets; provided, that, Buyer and Sellers shall
have used their reasonable best efforts to have any such action or order lifted
and the same shall not have been lifted within 30 days after entry; or

                              (c)         by either Buyer and NHC, on the one
hand, or Sellers and Owner, on the other hand, in writing, if the other Parties
are not able to comply with the conditions to Closing in Section 5.2 or Section
5.3; provided, that the defaulting Parties shall have a period of 10 days
following written notice from the non-defaulting Parties to cure any breach of
this Agreement, if such breach is curable; and provided, further, however, that
Buyer’s and NHC’s inability to deliver the Cash Purchase Price to Sellers shall
not be a default under this Agreement for the purposes of this Section 8.1(a).

              Section 8.2       Effect of Termination.

29

--------------------------------------------------------------------------------

                             (a)         In the event of termination in
accordance with Section 8.1, this Agreement will become void and there will be
no liability on the part of any Party or their respective directors, managers,
officers, equity holders or agents, except as provided in Section 9.1 and except
that any such termination shall be without prejudice to the rights of any Party
arising out of the breach by any other Party of any representation or covenant
contained in this Agreement or due such other Party’s failure or refusal to
close without justification under this Agreement.

                             (b)         If this Agreement is terminated
pursuant to Section 8.1(a) and as of such date Sellers or Owner are not in
default under this Agreement, Buyer and NHC shall, jointly and severally, pay to
Sellers and Owner to an account designated by Owner Three Hundred Thousand
Dollars ($300,000) as a termination fee and liquidated damages and such payment
shall, notwithstanding Section 8.2(a), be the sole and exclusive monetary remedy
of Sellers and Owner under this Agreement except with respect to fraud or
willful breaches of this Agreement by Buyer or NHC.

ARTICLE IX

GENERAL PROVISIONS

             Section 9.1       Expenses. All costs incurred in connection with
the Transaction Documents and the Transactions shall be paid by the Party
incurring such costs, whether or not the Closing has occurred. Sellers shall pay
all costs related to transfer, stamp, sales, use or other similar Taxes or costs
payable in connection with the sale of the Purchased Assets.

             Section 9.2       Notices. All communications under this Agreement
will be in writing and will be given or made (and will be deemed to have been
duly given or made upon receipt) by delivery in person, by courier service, by
facsimile or by registered or certified mail (postage prepaid, return receipt
requested) to the parties at the following addresses (or at such other address
for a party as will be specified by like notice):

Sellers:

Arizona Center for Minimally Invasive Surgery, LLC
6617 E Cactus Wren Rd
Paradise Valley, AZ 85253
Fax No.:
Attn: L. Philipp Wall. M.D.


Arizona Vein & Vascular Center, LLC
6617 E Cactus Wren Rd
Paradise Valley, AZ 85253
Fax No.:
Attn: L. Philipp Wall. M.D.


L. Philipp Wall, M.D., P.C.
6617 E Cactus Wren Rd
Paradise Valley, AZ 85253


30

--------------------------------------------------------------------------------

Fax No.:
Attn: L. Philipp Wall. M.D.


with a copy to (which shall not constitute notice to Sellers):

Squire Patton Boggs (US) LLP
2000 Huntington Center
41 South High Street
Columbus, OH 43215
Fax No.: (614) 365-2499
Attn: Patrick D. Cornelius


Buyer or NHC:

Nobilis Health Corp.
11700 Katy Freeway Ste. 300
Houston, Texas 77079
Fax No.: (281) 840-5190
Attn: General Counsel


with a copy to (which shall not constitute notice to Buyer):

Orrick, Herrington & Sutcliffe LLP
1301 McKinney Street, Suite 4100
Houston, TX 77010
Fax No.: 713-658-6401
Attn: David L. Ronn


             Section 9.3      Severability. If any term of this Agreement is
held illegal or incapable of being enforced by any rule of law or public policy,
all other terms of this Agreement will nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any Party.

             Section 9.4      Entire Agreement. This Agreement, together with
the schedules and exhibits hereto, and the Transaction Documents constitute the
entire agreement of the Parties with respect to the subject matter thereof, and
supersede all prior agreements with respect thereto.

             Section 9.5      Assignment. This Agreement shall not be assigned
by any Party without the prior written consent of the non-assigning Parties;
provided, however, that Buyer may assign all or a portion of its rights and
obligations under this Agreement to any affiliate of Buyer, provided such person
or entity agrees in writing to be bound by all of Buyer’s obligations under this
Agreement.

31

--------------------------------------------------------------------------------

             Section 9.6      No Third-Party Beneficiaries. This Agreement is
for the sole benefit of the Parties and their successors and permitted assigns
and nothing herein, express or implied, is intended to or will confer upon any
other person or entity any legal or equitable right or remedy of any nature
under or by reason of this Agreement, except for the indemnification rights
under Article VI.

             Section 9.7      Amendment; Waiver. This Agreement may not be
amended except by an instrument in writing signed by the Parties. Waiver of any
provision of this Agreement will be effective only if in writing and signed by
the Party waiving the provision and, unless expressly provided, will not be a
waiver of any subsequent breach or a waiver of any other provision of this
Agreement (regardless of whether similar).

             Section 9.8      Governing Law. This Agreement shall be governed
by, and construed in accordance with, the laws of Texas applicable to contracts
executed and performed entirely therein, without regard to the principles of
choice of law or conflicts or law of any jurisdiction.

             Section 9.9      Dispute Resolution. In the event of any dispute
between the Parties as to the interpretation of any provision of this Agreement
(or the performance of obligations under this Agreement) other than a dispute
over the calculation the Closing Vascular EBITDA or Anniversary Vascular EBITDA
pursuant to Section 1.8 or the allocation of the Purchase Price pursuant to
Section 1.9, the Parties shall promptly meet in a good faith effort to resolve
the dispute. If the Parties do not agree on a decision within 30 days after the
first meeting on that topic, each Party shall be free to pursue and exercise any
and all legal rights available to them. The Parties shall be free to submit any
unresolved dispute to any form of alternative dispute resolution they deem
appropriate or, absent such agreement, the dispute shall be submitted to the
Federal courts located in Harris County, Texas, which forum, the parties
specifically agree, is a proper and convenient dispute resolution forum. EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT THIS AGREEMENT.

             Section 9.10    Counterparts. This Agreement may be executed in one
or more counterparts, and by the different parties to this Agreement in separate
counterparts, each of which when executed will be deemed to be an original but
all of which taken together will constitute one and the same agreement.
Facsimile signatures or .pdf copies shall be deemed the same as originals.

             Section 9.11    Press Releases. Any press release or public
announcement regarding this Agreement or the Transactions shall require the
written approval of Buyer and NHC, and shall be subject to the prior review by
Owner and Buyer and NHC shall take into account Owner’s comments and concerns
with respect to any such press release or public announcement.

[Signature Pages Follow]

32

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed as of the date first written above by their respective duly authorized
representatives.

  BUYER:       Northstar Healthcare Acquisitions, LLC       By:    /s/ Harry
Fleming                                                                 Name:
Harry Fleming   Title: Chief Executive Officer       NHC:       Nobilis Health
Corp.       By:    /s/ Harry
Fleming                                                                 Name:
Harry Fleming   Title: Chief Executive Officer

Signature Page to Purchase Agreement

--------------------------------------------------------------------------------


  SELLERS:       Arizona Center for Minimally Invasive   Surgery, LLC       By:
   /s/ L. Philipp Wall, M.D.                                                    
  Name: L. Philipp Wall, M.D.   Title: President       Arizona Vein & Vascular
Center, LLC       By:    /s/ L. Philipp Wall,
M.D.                                                     Name: L. Philipp Wall,
M.D.   Title: President       L. Philipp Wall, M.D., P.C.       By:    /s/ L.
Philipp Wall, M.D.                                                     Name: L.
Philipp Wall, M.D.   Title: President       OWNER:          /s/ L. Philipp Wall,
M.D.                                                           Name: L. Philipp
Wall, M.D.

Signature Page to Purchase Agreement

--------------------------------------------------------------------------------